internal_revenue_service number release date index number -------------------------------------------------- ---------------------------------------------- ------------------------------------------- re --------------------------------------------- ------------------------------------------------------------ ------- ------------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-104201-16 date date legend ------------------- date ---------------------------- grantor ------------------------------- grantor trust ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- ----------------------------------------------------------- x y child child child state date state court statute --------------------- ------------------------- --------------------------------- --------------------------------- ------------------------ -------------- ------------------------ ------------------------------------------------------------------- ----------------------------------------------------------------- dear ---------------- this letter responds to your authorized representative’s letter of date regarding the income gift estate and generation-skipping_transfer gst tax consequences of a proposed modification of trust plr-104201-16 the facts and representations submitted are as follows on date a date after date grantor and grantor collectively grantors created an irrevocable_trust trust the current trustees of trust are x an independent_trustee and child child and child collectively family trustees article of trust contains provisions for the distribution of trust property sec_4 provides that until the death of the surviving grantor the independent_trustee shall have the power to pay to or apply for the benefit of any one or more of grantors’ issue the entire or such lesser portion of the net_income and principal in such amounts as in its sole discretion may be necessary or advisable from time to time for the medical_care education support and maintenance in reasonable comfort of grantors’ issue any undistributed_income shall be periodically and at least annually added to principal sec_4 a provides that upon the death of the surviving grantor if grantors leave surviving issue the independent_trustee shall divide the property of trust into separate equal shares one share for each then living child of grantors and one share for each deceased child of grantors who leave issue then living each share for a deceased child of grantors who leave issue then living shall be further divided per stirpes into as many equal shares as there shall be issue then living each share for a child or issue of grantors shall be retained in trust as a separate exemption trust exemption trust for that child or issue primary gst beneficiary sec_4 a b provides that the independent_trustee has the power to pay to or apply for the benefit of the primary gst beneficiary and his or her issue or any one or more of them the entire or such lesser portion of the net_income together with such sums from the principal of the exemption trust in such shares and proportions whether in equal or unequal amounts as in its sole discretion may be necessary or advisable from time to time for the medical_care education support and maintenance in reasonable comfort of the primary gst beneficiary and his or her issue in that order and as a group any undistributed_income shall be periodically at least annually added to principal of the exemption trust sec_4 a c provides that upon attaining the age of years the primary gst beneficiary has a testamentary limited power to appoint his or her exemption trust property to and among or for the benefit of one or more of grantors’ issue or the spouses of grantors’ issue provided however that the testamentary_power_of_appointment shall not be exercisable in favor of the primary gst beneficiary the primary gst beneficiary’s estate or creditors of the primary gst beneficiary or his or her estate sec_4 a d provides that upon attaining the age of years the primary gst beneficiary has the right and power to withdraw or appoint to or for the benefit of any issue of grantors including himself or herself such amounts of the net_income and or principal of the primary gst beneficiary’s exemption trust as may be necessary for plr-104201-16 the medical_care education support and maintenance of such issue this right or power is intended to be a limited_power_of_appointment within the meaning of the code and shall not be exercisable to the extent the amount may be withdrawn or appointed is not ascertainable upon review by a court of competent jurisdiction or to the extent that it could be exercised to discharge the primary gst beneficiary’s legal duty to support any issue sec_4 a e provides that upon the death of the primary gst beneficiary any income and or principal to the extent not appointed shall be divided and allocated per stirpes among the surviving issue of the primary gst beneficiary if any otherwise per stirpes among the issue of the nearest lineal ancestor of the primary gst beneficiary who also was a descendant of the grantor and of whom one or more descendants then are living or if none per stirpes among the grantor’s surviving issue property so allocated to a person for whom an exemption trust has been established shall be added to that exemption trust and property so allocated to any other person shall be retained in trust as a separate exemption trust named for him or her and disposed of in accordance with the terms and conditions provided in sec_4 a sec_4 a f provides that upon the vesting date defined below in sec_5 any income and or principal of the exemption trust shall be distributed outright to the primary gst beneficiary if the primary gst beneficiary dies subsequent to the vesting date but prior to the receipt of the property then the property shall be distributed per stirpes to the surviving issue of the primary gst beneficiary if any otherwise per stirpes to the issue of the nearest lineal ancestor of the primary gst beneficiary who also was a descendant of grantors and of whom one or more descendants are living or if none per stirpes to grantors’ surviving issue sec_5 provides that if not otherwise terminated sooner the term of any trust created in article for the benefit of any beneficiary shall terminate on the vesting date which shall be the date which is the last to occur of i years from the creation of the interest to the extent the laws of state govern or ii years after the death of an individual alive on the date the interest is created article contains provisions governing the trustee powers and include the power to invest retain sell improve pledge lease lend borrow guarantee property in the trust and the power to maintain bank and brokerage accounts and hold title litigate manage enter into business agreements continue business incur debt and pay expenses purchase assets allocate trust property make tax elections pay taxes merge trusts and engage in security and oil_and_gas interest transactions section dollar_figure contains provisions governing the powers of an interested trustee who is defined as any trustee who has an interest as a beneficiary in trust or any separate trust created thereunder section dollar_figure provides that where an interested trustee distributes or participates in the distribution of income or principal to or for the benefit of such trustee the distribution shall be limited by the ascertainable standards of medical_care education support and maintenance further no individual trustee shall exercise or plr-104201-16 participate in the exercise of such discretionary power with respect to distributions to any person or persons such trustee is obligated to support as to that support obligation article d provides that either grantor acting in a non-fiduciary capacity shall have the power to reacquire trust assets by substituting assets of equivalent value substitution power article sec_8_1 provides that trust and the separate trusts created hereunder shall have at least two offices of trusteeship ie a family trustee and an independent_trustee except as expressly provided otherwise the family trustee and independent_trustee shall act jointly and unanimously in exercising the powers and discretions set forth in trust and in such instances shall be referred to as the trustees or trustee section provides that upon the failure to serve death resignation or incapacity of child child or child to serve as a family trustee the remaining named person s shall continue to serve as family trustee following the death of the surviving grantor the primary gst beneficiary of an exemption trust who has attained the age of years and is not incapacitated shall have the right to become the sole family trustee of his or her exemption trust in the place of any other person s who is then serving as family trustee of such trust section provides that x shall serve as the independent_trustee section provides that upon attaining the age of the primary gst beneficiary of his or her exemption trust shall have the right to remove and replace the family trustee of such trust with i another named family trustee or ii an individual who is a beneficiary of such trust or a lineal descendant of grantors section provides that at any time either grantor shall have the right to remove any independent_trustee and replace said trustee with i a corporation regularly involved in the business of trust administration and counseling or ii an individual other than either grantor provided however in no event shall any appointed independent_trustee be related or subordinate to either grantor within the meaning of sec_672 further upon the death or incapacity of the surviving grantor a majority of adult income beneficiaries of any separate exemption trust shall have the right to remove any independent_trustee and replace said trustee with i a corporation regularly involved in the business of trust administration and counseling or ii an individual other than any such adult income_beneficiary provided however in no event shall any appointed independent_trustee be related or subordinate to any beneficiary of trust within the meaning of sec_672 section provides that in the event none of the family trustees named in section are able to serve a majority of the adult income beneficiaries of any separate exemption trust shall name an individual who is a beneficiary of any such trust or a lineal descendant of grantors to act as the family trustee plr-104201-16 section provides that in the event that the independent_trustee named in sec_3_4 is not able to serve a majority of the adult income beneficiaries of any separate exemption trust shall name either i a corporation regularly involved in the business of trust administration and counseling or ii an individual other than any such adult income_beneficiary to act as the independent_trustee pursuant to sec_2_1 trust is irrevocable and each grantor relinquished any right to alter amend revoke or terminate trust or to designate the persons who shall possess or enjoy the trust property during the term of trust no grantor shall have any right title or interest in any of the property held in trust and under no circumstances may either grantor by amendment or otherwise vest or revest in either grantor any part of the trust property article provides that trust is governed by the laws of state it is represented that trust is a grantor_trust within the meaning of sec_671 and thereafter all items of income deductions loss and credit of trust are reflected on the grantors’ form_1040 u s individual_income_tax_return grantors each timely filed a form_709 united_states gift and generation-skipping_transfer_tax return reporting their respective transfers to trust on date and allocating their respective gst_exemption to the transfers to trust it is represented that no additional contributions have been made by grantors to trust since date accordingly it is represented that trust has an inclusion_ratio of zero for gst tax purposes due to unforeseen and unanticipated circumstances payment by the grantors of the income taxes on trust’s income has become unduly burdensome the independent_trustee sought court approval to modify trust only the independent_trustee has the power to make distributions to beneficiaries of trust the dispositive provisions under article are not modified the modifications are as follows sec_5 containing the rule_against_perpetuities provisions is modified only to the extent to provide that the modification to trust made pursuant to court order may not extend the term of any trust created under trust article is modified to clarify trustee powers regarding business powers loans and borrowing powers limitations on the trustee’s powers limited amendment powers of the trustees and reservation of investment powers to the investment trustee article is restated in its entirety to provide for successor trustee provisions sec_8_1 provides that x child child and child serve as the initial plr-104201-16 trustees neither grantor may serve as a trustee of any trust created under trust section provides that a trustee may resign by giving written notice section a provides that subject_to a plan of trustees if any of the initial trustees cease to serve the remaining initial trustees shall serve without the necessity of a successor trustee notwithstanding the preceding sentence if x ceases to serve then y shall serve as co-trustee with the remaining initial trustees if all of the initial trustees cease to serve y shall serve as the sole successor trustee section b provides that the following persons may establish a plan of trustees for any trust provided that the plan established by a person other than grantors shall not become effective for a given trust until all of the trustees designated in sec_8_1 cease to act as trustees grantors acting unanimously one grantor if the other grantor is deceased or incapacitated grantors’ children with respect to trust a child of grantor with respect to an exemption trust where such child is the primary gst beneficiary grantor’s children with respect to an exemption trust where the primary gst beneficiary is other than a child of grantors the primary gst beneficiary of any exemption trust who has attained age but only with respect to that trust and a majority of the then-acting independent trustees of trust or any trust created hereunder section d provides that any person listed above may remove any trustee with or without cause section e provides that a person may not participate in the selection of a successor to a removed trustee of a_trust if i the person participated in the removal of such removed trustee ii the person is a current or future beneficiary of such trust or a grantor of such trust iii the successor trustee would be the person or related or subordinate to such person within the meaning of sec_672 and iv any of the following apply the successor trustee may pay trust property to the trust beneficiaries in a manner not limited by an ascertainable_standard within the meaning of sec_2041 and sec_2514 the successor trustee is required to make mandatory payments to be divided in trustee’s discretion among more than one beneficiary the successor trustee may make payments that would discharge or satisfy a legal_obligation of the person the successor trustee may make payments to another beneficiary or grant a power to another beneficiary with respect to any portion or interest as to which the trustee in his individual capacity made a qualified_disclaimer as defined in sec_2518 and all or any portion of the trust property would be included in the gross_estate of the person if the person were deemed to have the powers of trustee being designated or removed section g provides that upon the creation of an exemption trust the primary gst beneficiary of that trust may upon attaining age appoint himself or herself as a co-trustee of his or her separate trust to serve with the then-serving trustee at any time a beneficiary is serving as co-trustee of his or plr-104201-16 her trust there must be at least one other trustee serving with the beneficiary notwithstanding the foregoing any child of the grantors who is a primary gst beneficiary of a_trust may act as the sole trustee of such trust section h provides that if the office of trustee of a_trust is vacant the grantors may appoint an individual or corporate successor trustee that is not related or subordinate to either grantor within the meaning of sec_672 if one grantor is incapacitated or deceased the other grantor may appoint an individual or corporate successor trustee that is not related or subordinate to the grantor within the meaning of sec_672 if both grantors are incapacitated or deceased the beneficiaries of trust may appoint an individual or corporate fiduciary that is not related or subordinate to the person or person making the appointment within the meaning of sec_672 to serve as successor trustee if both grantors are deceased the primary gst beneficiary of an exemption trust may appoint an individual or corporate fiduciary that is not related or subordinate to the person or persons making the appointment within the meaning of sec_672 to serve as successor trustee section provides that any individual trustee may appoint an individual or a corporate fiduciary as a co-trustee section provides that if for any reason the trustee of any trust hereunder is unwilling or unable to serve grantors shall appoint a corporate fiduciary or an individual to serve as an independent special trustee which is defined as not related or subordinate to either grantor or any trust_beneficiary within the meaning of sec_672 this section contains the same provisions in the event a grantor is incapacitated or deceased or both grantors are incapacitated or deceased as in section h section dollar_figure provides that child child and child will serve as the initial investment trustees and contains provisions for successor investment trustees and provides that these trustees will manage the investments of such trust including the power to purchase sell and retain trust property and the power to exercise all voting rights with respect to such property the investment powers do not include distribution powers article is modified to add provisions regarding the indemnification of trustees exoneration of the trustees in certain circumstances limitations on trustee liability and employment of professionals article is modified to define the terms independent_trustee and interested trustee specifically section dollar_figure provides that the term independent_trustee means any trustee who is not an interested trustee as defined in section dollar_figure and includes an independent special trustee appointed under section whenever a power or discretion is granted exclusively to the plr-104201-16 independent_trustee then any interested trustee who is then serving as the trustee is prohibited from participating in the exercise of the power or discretion if there is no independent_trustee then serving then an independent special trustee may be appointed under section to exercise the power or discretion that is exercisable only by the independent_trustee section dollar_figure provides that the term interested trustee means a trustee who is a transferor or beneficiary is related or subordinate to a transferor or beneficiary can be removed and replaced by a transferor with either the transferor or a party who is related or subordinate to the transferor or can be removed and replaced by a beneficiary with either the beneficiary or a party who is related or subordinate to the beneficiary related or subordinate is used as defined in sec_672 section a is modified to provide that article d substitution power and section in all respects shall comply with revrul_2008_22 2008_1_cb_796 as amplified by revrul_2011_28 2011_49_irb_830 section b is modified to include a tax reimbursement clause requiring compliance with situation of revrul_2004_64 2004_2_cb_7 specifically section b as modified provides that grantors shall not be entitled to any right of reimbursement under any applicable law for their tax_liability whether federal state or otherwise if any attributable to a_trust being treated as a grantor_trust as to either grantor under sec_671 through if in any calendar_year a_trust created hereunder is treated as a grantor_trust as to either grantor under sec_671 through an independent_trustee may from time to time distribute to a grantor so much of the income or principal of the trust as may be sufficient to satisfy all or part of such grantor’s personal income_tax_liability attributable to the inclusion of all or part of the trust’s income in such grantor’s taxable_income in excess of the amount of such taxes that would have been imposed if the trust’s income gains losses and deductions had not been included in the determination of such grantor’s income_tax_liability the modifications to trust are contingent on obtaining a favorable ruling from the internal_revenue_service on date state court issued an order modifying trust as described under statute under statute the court may modify the administrative terms of a_trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust’s administration or if because of circumstances not anticipated by the settlor modification will further the settlor’s stated purpose or if there is no stated purpose the settlor’s probable intention you request the following rulings plr-104201-16 the proposed modifications of trust will not cause the property of trust to be included in the gross_estate of either grantor for federal estate_tax purposes the proposed modifications of trust will not cause the property of trust to be included in the gross_estate of child child or child for federal estate_tax purposes the proposed modifications of trust will not be treated as a deemed transfer of any property of trust by grantors for federal gift_tax purposes the proposed modifications of trust will not be treated as a deemed transfer of any property of trust by child child or child for federal gift_tax purposes the proposed modifications of trust will not cause trust as modified to lose its zero inclusion_ratio for generation-skipping_transfer_tax purposes under chapter the proposed modifications of trust will not be treated as a transfer of any property of trust by grantors or any beneficiary for purposes of sec_1001 ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his or her death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death or for any period that does not in fact end before death the possession or enjoyment of or the right to the income from the property or the right plr-104201-16 either alone or in conjunction with any persons to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides that the use possession right to income or other enjoyment of transferred property is treated as having been retained by the decedent to the extent that the transferred property is to be applied towards the discharge of a legal_obligation of the decedent sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or when any such power is relinquished during the 3-year period ending on the date of the decedent’s death revrul_95_58 1995_2_cb_191 holds that the decedent grantor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation by the grantor of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus was not included in the decedent’s gross_estate under sec_2036 or sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive under the terms of trust trust is irrevocable and grantors have no right title or interest in or power over privilege or incident_of_ownership in regard to any trust property grantors have retained no beneficial_interest in the trust and have not retained any right to alter amend revoke or terminate trust within the meaning of sec_2038 or the right to designate who will possess or enjoy the property or the income therefrom within the meaning of sec_2036 trust prohibits grantors from serving as trustees of trust and any trusts created thereunder however pursuant to the modifications to article of trust grantors will retain the power to remove and replace the trustees including the independent_trustee however any successor independent_trustee appointed by grantors cannot be related or subordinate within the meaning of sec_672 to the grantors accordingly plr-104201-16 under revrul_95_58 grantor’s retained removal and replacement powers are not considered the reservation of the independent trustee’s powers for purposes of sec_2038 further the family trustees do not possess any powers to distribute income or corpus to the trust beneficiaries therefore grantors’ powers to remove and replace the family trustees will not cause the trust corpus to be included in the gross_estate of either grantor under sec_2038 accordingly we conclude that the modifications to article which grants grantors the power to remove and replace the trustees will not cause the trust corpus to be included in the gross_estate of either grantor under sec_2038 article containing the rule_against_perpetuities provisions is modified only to the extent to provide that the modification to trust made pursuant to court order may not extend the term of any trust created under trust article is modified to clarify trustee powers regarding business powers loan and borrowing powers limitations on the trustees powers amendment powers of the trustees and reservation of investment powers to the investment trustee article is modified to add provisions regarding the indemnification of trustees exoneration of the trustees in certain circumstances limitations on trustee liability and employment of professionals article is modified to define the terms independent_trustee and interested trustee the proposed modifications to article sec_5 and are administrative in nature and will not result in a change in the beneficial interests in trust accordingly we conclude that the modifications to article sec_5 and will not cause the trust corpus to be included in the gross_estate of either grantor for estate_tax purposes section a is modified to provide that article d substitution power and section shall comply in all respects with revrul_2008_22 as amplified by revrul_2011_28 revrul_2008_22 considers whether corpus of a_trust was includible in the grantor’s gross_estate under sec_2036 or sec_2038 if the grantor retained the power exercisable in a nonfiduciary capacity to acquire property held in the trust by substituting other_property of equivalent value the ruling provides that for estate_tax purposes the substitution power will not by itself cause the value of the trust corpus to be includible in the grantor’s gross_estate provided the trustee has a fiduciary obligation under local law to ensure the grantor’s compliance with the terms of this power by satisfying itself that the properties acquired and substituted by the grantor are in fact of equivalent value and further provided that the substitution power cannot be exercised in a manner that can shift benefits among the trust beneficiaries in this case under article grantors have retained the power to acquire trust property by substituting other_property of equivalent value to the property acquired measured at the time of substitution under the terms of trust the grantors’ powers to acquire trust property under this section may only be exercised in a nonfiduciary capacity further trust provides that the trustee has a fiduciary obligation under local law to ensure grantors’ compliance with the terms of this power by satisfying itself that plr-104201-16 the properties acquired and substituted by either grantor are in fact of equivalent value and that the substitution power is not exercised in a manner that can share benefits among the trust beneficiaries accordingly we conclude that the retention by grantors of the power of substitution will not cause trust property to be included in the gross_estate of either grantor for estate_tax purposes section b modifies the tax reimbursement clause to require compliance with situation of revrul_2004_64 specifically section b as modified provides that grantors shall not be entitled to any right of reimbursement under any applicable law for their tax_liability whether federal state or otherwise if any attributable to a_trust being treated as a grantor_trust as to either grantor under sec_671 through if in any calendar_year a_trust created hereunder is treated as a grantor_trust as to either grantor under sec_671 through an independent_trustee may from time to time distribute to a grantor so much of the income or principal of the trust as may be sufficient to satisfy all or part of such grantor’s personal income_tax_liability attributable to the inclusion of all or part of the trust’s income in such grantor’s taxable_income in excess of the amount of such taxes that would have been imposed if the trust’s income gains losses and deductions had not been included in the determination of such grantor’s income_tax_liability revrul_2004_64 considers situations in which the trustee reimburses the grantor for taxes paid_by the grantor attributable to the inclusion of all or part of the trust’s income in the grantor’s income in revrul_2004_64 a grantor created an irrevocable inter_vivos_trust for the benefit of the grantor’s descendants the grantor retained sufficient powers with respect to the trust so that the grantor is treated as the owner of the trust under subpart e part i subchapter_j of chapter of the code when the grantor of a_trust who is treated as the owner of the trust under subpart e pays the income_tax attributable to the inclusion of the trust’s income in the grantor’s taxable_income the grantor is not treated as making a gift of the amount of the tax to the trust beneficiaries if pursuant to the trust’s governing instrument or applicable local law the grantor had to be reimbursed by the trust for the income_tax payable by the grantor that was attributable to the trust’s income the full value of the trust’s assets would be includible in the grantor’s gross_estate under sec_2036 if however the trust’s governing instrument or applicable local law gave the trustee the discretion to reimburse the grantor for that portion of the grantor’s income_tax_liability the existence of that discretion by itself whether or not exercised would not cause the value of the trust’s assets to be includible in the grantor’s gross_estate however such discretion combined with other facts including but not limited to an understanding or pre-existing arrangement between grantor and the trustee regarding the trustee’s exercise of this discretion a power retained by grantor to remove the trustee and name grantor as successor trustee or applicable local law subjecting the trust assets to the claims of grantor’s creditors may cause inclusion of trust’s assets in grantor’s gross_estate for federal estate_tax purposes plr-104201-16 in this case under the terms of section b as proposed the independent_trustee will have the discretion to reimburse either grantor with respect to the income_tax_liability actually incurred by the grantor attributable to trust items for periods after the trust instrument is modified only a trustee who is not related or subordinate to either grantor within the meaning of sec_672 may exercise the powers to reimburse either grantor accordingly assuming there is no understanding express or implied between either grantor and the independent_trustee regarding the independent trustee’s exercise of discretion the independent trustee’s discretion to satisfy either of the grantor’s obligation would not alone cause the inclusion of the trust in either of the grantor’s gross_estate for federal estate_tax purposes however as noted in revrul_2004_64 such discretion combined with other facts including but not limited to an understanding or pre-existing arrangement between either of the grantor and the independent_trustee regarding the independent trustee’s exercise of this discretion a power retained by either grantor to remove the trustee and name the grantor as successor trustee or applicable local law subjecting the trust assets to the claims of either of the grantor’s creditors may cause inclusion of trust’s assets in either of the grantor’s gross_estate for federal estate_tax purposes based upon the facts submitted and representations made we conclude that the proposed modifications of trust will not cause the property of trust to be included in the gross_estate of either grantor for federal estate_tax purposes ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 provides in part if under the terms of the instrument the trustee or his successor has the power to appoint the principal of trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment a power to amend only the administrative provisions of a_trust instrument which cannot substantially affect the plr-104201-16 beneficial_enjoyment of the trust property or income is not a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment in this case the current trustees include x the independent_trustee and child child and child the family trustees when x ceases to serve as independent_trustee y will serve it is represented that y is not related or subordinate to grantors child child or child the modifications to article provide that child child and child have the right to remove any trustee and appoint a successor trustee provided that the successor may not be related or subordinate to that child within the meaning of sec_672 as in revrul_95_58 the power of child child and child to remove and replace the independent_trustee does not cause child child or child to hold a general_power_of_appointment within the meaning of sec_2041 with respect to the property in trust therefore we conclude that child child and child will not have a general_power_of_appointment over the assets in trust for purposes of sec_2041 child child and child are beneficiaries of trust and did not make any transfers to trust further the proposed modifications to trust do not result in transfers by any of the children to trust accordingly sec_2036 through do not apply the proposed modifications to article sec_5 and are administrative in nature and will not result in a change in the beneficial interests in trust accordingly based upon the facts submitted and representations made we conclude that the proposed modifications of trust will not cause property of trust to be included in the gross_estate of child child or child for federal estate_tax purposes ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete plr-104201-16 sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard revrul_95_58 holds that the grantor’s reservation of an unqualified power to remove a trustee and appoint a new trustee other than the grantor will not be considered the reservation by the grantor of the trustee’s discretionary powers of distribution for gift_tax purposes under sec_2511 if the donor can only appoint an individual or corporate successor trustee that is not related or subordinate within the meaning of sec_672 to the grantor in this case grantors made a completed_gift of property to trust on date pursuant to trust grantors relinquished complete dominion and control_over the property in trust on that date grantors did not retain any right to change beneficial interests the proposed modifications to article sec_5 and are merely administrative changes to trust and therefore will not be treated as a deemed transfer by grantors to trust for purposes of sec_2501 the proposed modifications to article give grantors the power to remove and replace the trustees of trust however as stated above these powers are limited to replacing the independent_trustee with a successor trustee who is not related or subordinate within the meaning of sec_672 to the grantors accordingly under revrul_95_58 grantors’ retained powers to remove and replace the independent_trustee will not cause the independent trustee’s powers to be attributed to grantors for purposes of sec_2511 therefore based upon the facts submitted and representations made we conclude that the proposed modifications of trust will not be treated as a deemed transfer of any property of trust by grantors for federal gift_tax purposes ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate however a power to consume invade or plr-104201-16 appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor shall not be deemed a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment in this case the powers exercisable by the trustees other than the independent_trustee do not include discretionary powers over either income or principal only the independent_trustee has the sole discretionary authority to make distributions of income and principal from trust and any trusts created thereunder after the proposed modifications child child and child will have the power either alone or in conjunction with other beneficiaries to remove a trustee and to appoint a successor trustee however the modifications restrict any appointment of a successor independent_trustee to a trustee who is not related or subordinate within the meaning of sec_672 to any beneficiary of trust or trusts created thereunder accordingly after the proposed modifications child child and child will have the power to remove and replace the independent_trustee or the successor independent_trustee only with a trustee who is not related or subordinate within the meaning of sec_672 to himself or herself these powers are equivalent to the power referenced in revrul_95_58 where a replacement trustee may not be related or subordinate to the powerholder within the meaning of sec_672 the removal and appointment powers given to the beneficiaries are not the equivalent of the power referred to in the example in sec_25_2514-1 where an individual may remove a trustee and appoint himself instead the proposed power given to the beneficiaries is the equivalent of the power referred to in revrul_95_58 accordingly we conclude that the proposed modification to article does not create a general_power_of_appointment in child child or child for purposes of sec_2514 the proposed modifications to article sec_5 and are administrative in nature and do not result in a change in beneficial interests in trust we conclude that these modifications do not result in a deemed transfer by any of the children for purposes of sec_2501 plr-104201-16 accordingly based upon the facts submitted and representations made we conclude that the proposed modifications of trust will not be treated as deemed transfers of any property of trust by child child or child for federal gift_tax purposes ruling sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person sec_2602 provides that the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the gst occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a gst i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless plr-104201-16 specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter plr-104201-16 in the instant case trust became irrevocable after date it is represented that sufficient gst_exemption was allocated to trust so that trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a_trust that was irrevocable on date should similarly not affect the exempt status of such a_trust article is modified only to the extent to provide that the modification to trust may not extend the term of any trust created under trust under ruling sec_2 and we concluded that the proposed modifications to do not constitute the release exercise or lapse of powers of appointment for purposes of sec_2041 and sec_2514 accordingly the proposed modifications do not constitute constructive additions to trust the modifications were effected in accordance with state law and pertain to the administration of trust accordingly the proposed modifications to article sec_5 and of trust are administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust or extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust see example of sec_26_2601-1 therefore based upon the facts submitted and representations made we conclude that the proposed modifications of trust will not cause trust as modified to lose its zero inclusion_ratio for gst tax purposes under chapter ruling sec_61 provides that gross_income includes gains derived from dealings in property under sec_1_61-1 of the income_tax regulations gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services under sec_1001 gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1_1001-1 the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized plr-104201-16 sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1_1002-1 provides that ordinarily to constitute an exchange a transaction must be a reciprocal transfer of property in this case there is no exchange reciprocal transfer of trust property for purposes of sec_1001 merely on account of the grant of additional powers to the trustee since the grantors are treated for federal_income_tax purposes as owners of the entire trust before and after the proposed modification moreover the beneficiaries will have the same beneficial interests in the trust after the modifications as they had prior to the modifications to the trust accordingly based on the facts submitted and the representations made we conclude that the proposed modifications to the trust will not be treated as a transfer of any property of the trust by either grantor or any beneficiary for purposes of sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
